Title: To James Madison from William Tudor, Jr., 24 October 1807
From: Tudor, William, Jr.
To: Madison, James



Sir
London Octor. 24th. 1807.

I have the honour to inclose a letter from my Mother to Mrs. Madison, requesting her goodwill to advocate with her friends, the petition of Madame de Vaudreuil to the House of Representatives, which is inclosed in a letter to the President, that Mr. Monroe has kindly promised to deliver.
This Lady has been deprived by the French revolution of her fortune as well as rank, and now exists upon a scanty pittance, which too will fail at her death, leaving her young and interesting daughter destitute.  Her husband, the late Marquis de Vaudreuil, commanded the French fleet a long time, on our coast, and though circumstances did not give him an opportunity of performing any very striking action, his zeal, good conduct, and discretion were useful and unremitted.  But I am speaking only from hearsay, and you were an actor in the events of that war, and I believe, as well as, the President, personally acquainted with the Marquis de Vaudreuil, whose attachment to our country, I am told, continued unabated to the last hour of his life, and was made a reproach to him in this, when he fled to it to escape destruction in his own.
As the memorial of this Lady goes to the President, with  Letter to him, and has no other tes to support it, your good-will will in  will be of the utmost importance to it; I will only add that if there are not insuperable objections, that some grant of land may probably be obtained from Congress, and I am confident, the claim is one, that will never disgrace those who advocate it.
I beg you to receive Sir, the assurances of the high consideration and respect, with which I have the honour to be Your Mo hble sert.

William Tudor jun.

